DETAILED ACTION
This action is responsive to communication filed on 06/28/2022. The current pending claims are 1 – 20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 9, 12 – 13, and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,247,852 (hereinafter Trott) and US Patent 9,867,511 (hereinafter Wilburg) and US Patent Application Publication 2007/0225667 (hereinafter Otto).
Regarding claim 1, Trott shows a composting toilet assembly (100), comprising: a housing (1), the housing forming an enclosed cavity; a toilet bowl having a main body (1a) disposed in the housing; a drain pan (1b) disposed under the toilet bowl and in fluid communication with the toilet bowl; a diversion plate (1c) disposed under the toilet bowl; a liquid waste bottle (3) removably disposed adjacent the housing (1), the liquid waste bottle (3) in fluid communication with the drain pan and configured to receive liquid waste from the drain pan (col. 4, ln. 8 – 16); and a composting bin (2) disposed adjacent the enclosed cavity of the housing (1), the composting bin adjacent to and in communication with the diversion plate (fig. 1). Trott fails to show the liquid waste bottle is removably disposed in the housing and fails to show the composting bin disposed in the enclosed cavity. Attention is turned to Wilburg which shows a composting toilet assembly having a housing (12) that encloses a liquid waste/composting bin (20). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the housing of Trott to completely enclose the liquid waste bottle and composting bin to provide a single unit that would be easier to transport and provide additional support to the toilet bowl as evidenced by the teachings of Wilburg. Trott fails to show a removable compartment integral to a wall of the housing, and a liquid waste bottle removably disposed in the removable compartment of the housing. Attention is turned to Otto which shows a compact urine disposal assembly having a housing (12) forming an enclosed cavity (see fig. 10), and removable compartment (22) integral to a wall (16) of the housing, and a liquid waste bottle (26) disposed in the removable compartment of the housing. Otto teaches this configuration allows for a compact, easy to transport system (par. 75). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Trott to include a removable compartment integral to a wall of the housing, and for the liquid waste bottle to be removably disposed in the removable compartment of the housing in order to provide a compact, easy to transport and use system as evidenced by the teachings of Otto mentioned above.
Regarding claim 2, under the modification in view of Wilburg, Wilburg shows the housing includes a base, a lid, a front wall, a rear wall, a first side wall, and a second side wall forming the enclosed cavity (note annotated fig. below).

    PNG
    media_image1.png
    460
    629
    media_image1.png
    Greyscale

Regarding claim 3, Trott shows the toilet bowl includes a recess having a first portion and a second portion, a partition wall (10c) disposed in the recess between the first portion and the second portion, a first opening (9) in the first portion for receiving urine, a second opening (10a) in the second portion for receiving fecal matter (note annotated fig. below).

    PNG
    media_image2.png
    143
    490
    media_image2.png
    Greyscale


Regarding claim 4, Trott shows the drain pan (1b) is disposed under the first portion of the toilet bowl and in fluid communication with the first opening (9) (fig. 1).
Regarding claim 5, Trott shows the diversion plate (1c) is disposed under the second portion of the toilet bowl and in communication with the second opening (10a) of the toilet bowl (fig. 1).
Regarding claim 6, Trott shows the liquid waste bottle (3) includes an intake aperture (note open neck at the top of liquid waste bottle in fig. 1) in fluid communication with a drain opening (12) disposed in a bottom surface of the drain pan (1b) (fig. 1).
Regarding claim 7, under the modification in view of Otto, Otto shows the removable compartment (22) is integrally formed as a portion of the front wall (16) and sidewalls (20) of the housing (fig. 10).
Regarding claim 8, under the modification in view of Wilburg, Wilburg shows the liquid waste container (20) is capable of being removed from the housing by lifting the lid and the toilet bowl and removing the liquid waste container through the enclosed cavity of the housing (see fig. 3 of Wilburg which shows that a user could remove the container (20) via the open portion of the enclosed cavity when the lid is open).
Regarding claim 9, under the modification in view of Wilburg, Wilburg shows the liquid waste container (20) can be removed from assembly by pulling the compartment (16) out from the front wall of the housing and removing the liquid waste container from the compartment (fig. 5A).
Regarding claim 11, Trott shows the diversion plate (1c) is movable between a closed position and an open position, and the diversion plate allows fecal matter into the composting bin (2) in the open position (col. 4, ln. 53 – 64).
Regarding claim 12, Trott shows the diversion plate (1c) includes a sloped surface, which is configured to divert excess or splashing urine waste through a small opening (8) and onto the drain pan when the diversion plate is in a closed position (col. 4, ln. 53 – 64).
Regarding claim 13, Trott shows an agitator (15) disposed on a bottom surface of the composting bin (2) (note connection of agitator to bottom surface in fig. 2), and the agitator has a prong (note elbows that form a ‘prong’ i.e. projected pointed part).
Regarding claim 18, Trott shows the diversion plate (1c) is slidably connected to a rail (19) disposed on an interior of the housing (fig. 6).
Regarding claim 19, under the modification in view of Wilburg, Wilburg shows the housing has a substantially uniform rectangular cross section (fig. 2).
Regarding claim 20, Trott shows a composting toilet assembly (100), comprising: a housing (1), the housing forming an enclosed cavity; a toilet bowl having a main body (1a), the main body having a seat portion (see fig. 7); a recess having a first portion and a second portion, a partition wall (10c) disposed in the recess between the first portion and the second portion, the partition wall extending upwardly and having a top edge (see fig. 7), a first opening (9) in the first portion for receiving urine, a second opening (10a) in the second portion for receiving fecal matter (note annotated above regarding claim 3), a drain pan (1b) disposed under the toilet bowl and in fluid communication with the first opening; a diversion plate (1c) slidably connected to a rail (19) disposed on an interior of the housing, the diversion plate disposed under the second portion of the toilet bowl and in communication with the second opening of the toilet bowl (fig. 1); a liquid waste bottle (3) removably disposed adjacent the housing (1), the liquid waste bottle (3) in fluid communication with the drain pan and configured to receive liquid waste from the drain pan (col. 4, ln. 8 – 16), an intake aperture (note open neck at the top of liquid waste bottle in fig. 1) in fluid communication with a drain opening (12) disposed in a bottom surface of the drain pan (1b) (fig. 1); and a composting bin (2) disposed adjacent the enclosed cavity of the housing (1), the composting bin adjacent to and in communication with the diversion plate (fig. 1), and the composting bin (2) having an agitator (15).
Trott fails to show the housing has a base, a lid, a front wall, a rear wall, a first side wall, and a second side wall forming the enclosed cavity, and the liquid waste bottle is removably disposed in the housing and fails to show the composting bin disposed in the enclosed cavity. Attention is turned to Wilburg which shows a composting toilet assembly having a housing (12) that includes a base, a lid, a front wall, a rear wall, a first side wall, and a second side wall forming the enclosed cavity (note annotated fig. above regarding claim 2) and that encloses a liquid waste/composting bin (20). Wilburg shows the liquid waste container (20) is removably disposed in a compartment (16) integrally formed in the front wall of the housing (fig. 5A). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the housing of Trott to completely enclose the liquid waste bottle and composting bin to provide a single unit that would be easier to transport and provide additional support to the toilet bowl as evidenced by the teachings of Wilburg.
Trott fails to show a removable compartment integral to the front, first and second side walls of the housing, and a liquid waste bottle removably disposed in the removable compartment of the housing. Attention is turned to Otto which shows a compact urine disposal assembly having a housing (12) forming an enclosed cavity (see fig. 10), and removable compartment (22) integral to a wall (16, 20) of the housing, and a liquid waste bottle (26) disposed in the removable compartment of the housing. Otto teaches this configuration allows for a compact, easy to transport system (par. 75). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Trott to include a removable compartment integral to a wall of the housing, and for the liquid waste bottle to be removably disposed in the removable compartment of the housing in order to provide a compact, easy to transport and use system as evidenced by the teachings of Otto mentioned above.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trott, Otto and Wilburg as applied to claim 7 above, and further in view of US Patent Application Publication 2008/0168597 (hereinafter Bartlett).
Regarding claim 10, the combination of Trott, Otto and Wilburg fails to show wherein the compartment includes a view slot formed therein, which allows a user to see the liquid waste bottle without removing the liquid waste bottle from the compartment. Attention is turned to Bartlett which teaches including a viewing slot (92) on a sidewall section of a compartment that houses a holding tank to allow a user to gauge a level of waste material within the holding chamber of the tank (par. 76). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a view slot formed on the compartment, which allows a user to see the liquid waste bottle without removing the liquid waste bottle from the compartment as is known in the art and evidenced by the teachings of Bartlett mentioned above.
Claims 14 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trott, Otto and Wilburg as applied to claim 13 above, and further in view of US Patent 5,501,978 (hereinafter Sundberg).
Regarding claims 14 and 15, the combination of Trott, Otto and Wilburg fails to show an agitator motor is housed in an insert disposed on the base wall, and a bearing on the agitator motor removably receives a rod from the agitator when the composting bin is placed in the enclosed cavity and the composting toilet assembly is in use. Attention is turned to Sundberg which teaches optionally including a motor (145) coupled to a rod of an agitator to allow for automatic rotation. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include an agitator motor is housed in an insert disposed on the base wall, and a bearing on the agitator motor removably receives a rod from the agitator when the composting bin is placed in the enclosed cavity and the composting toilet assembly is in use to allow a user to automatically rotate the agitator in lieu of a manual hand crank to automate the system as is known in the art and evidenced by the teachings of Sundberg.
Claims 16 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trott, Otto and Wilburg as applied to claim 2 above, and further in view of US Patent Application Publication 2005/0055758 (hereinafter Marston).
Regarding claims 16 and 17, Trott shows a hose adapter (18) that is rotatable about a corner of the toilet assembly (col. 6, ln. 30 – 35) but fails to show the hose adapter does not project outwardly from the housing. Attention is turned to which shows recessing a hose adapter (88) such that the adapter does not extend outward of a housing (4). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the hose adapter of Trott to be recessed and not project outwardly from the housing to provide a more aesthetically appealing exterior as evidenced by the teachings of Marston.
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/JANIE M LOEPPKE/             Primary Examiner, Art Unit 3754